Opinion of the Court

GIERKE, Judge:
At a general court-martial composed of officers at Holloman Air Force Base, New Mexico, appellant was arraigned on charges of forcible sodomy, assault and battery, indecent assault, and committing indecent acts, in violation of Articles 125, 128, and 134, Uniform Code of Military Justice, 10 USC §§ 925, 928, and 934, respectively. Appellant pleaded guilty to consensual sodomy but not guilty to forcible sodomy, and not guilty to the remaining offenses. The military judge dismissed the assault-and-battery and indecent-assault charges as multiplieious. Thereafter, the court-martial found appellant guilty of forcible sodomy and committing indecent acts, and sentenced him to a dishonorable discharge, confinement for one year, total forfeitures, and reduction to the lowest enlisted grade.
Our Court granted review of the following issue:
WHETHER, GIVEN THE FACT THAT THE STAFF JUDGE ADVOCATE IMPROPERLY ADVISED THE CONVENING AUTHORITY AS TO THE APPROPRIATE LEGAL STANDARD TO APPLY IN REASSESSING THE SENTENCE IN LIGHT OF THE CONVENING AUTHORITY’S DISMISSAL OF CHARGE II, CHARGE III, AND THE GREATER OFFENSE OF CHARGE I, THE REMEDY PROVIDED BY THE AIR FORCE COURT OF CRIMINAL APPEALS WAS INAPPROPRIATE, AS APPELLANT’S SENTENCE CANNOT BE RELIABLY REASSESSED.
The granted issue arose as a result of efforts by the convening authority and the Court of Criminal Appeals to cure a perceived trial error.

Factual Background

This case was a one-on-one credibility contest, with the victim testifying that she was forced to commit sodomy, and appellant testifying that she did so willingly. During the defense cross-examination of the victim, defense counsel asked her several times if she had made statements to criminal investigators that were inconsistent with her trial testimony. In each instance she responded that she did not know or did not remember.
In his argument on findings, trial counsel argued as follows:
Now the defense in this case questioned her on, well, didn’t you tell the OSI [Office of Special Investigations] this, didn’t you tell the OSI that, didn’t you tell the OSI this, and she said, I don’t remember, I don’t know, I don’t remember. Well, their words, their questions aren’t testimony. Where’s the witness? If she was so vitally contradicted don’t you think that these people who brought [a friend of the victim who contradicted her] before you would have brought an OSI agent in here—
At this point defense counsel objected. The military judge overruled the objection, and trial counsel continued:
Don’t you think, ladies and gentlemen, that if there was a witness out here, having brought these other witnesses, they would have brought this OSI agent here to say that’s not what [the victim] told me, she made up a different story. But there is no evidence of this on this record. No evidence.
After trial, defense counsel submitted a brief to the convening authority pursuant to Article 38(c), UCMJ, 10 USC § 838(c), asserting that trial counsel’s argument on findings was improper. The staff judge advocate (SJA) in his Addendum agreed and pointed out that “the only question left for determination by the members was whether the act was voluntary or by force[,]” and that “[t]he case basically came down to the testimony of the accused versus the testimony of the victim.” Concluding that the military judge’s erroneous failure to sustain the defense objection to trial counsel’s improper argument “goes to the heart of the evidence affecting each of the contested specifications,” the SJA recommended that all contested findings be set aside and that the findings be sustained only as to the offense to which appellant *324pleaded guilty. Finally, the SJA recommended that the convening authority reassess the sentence by reducing the dishonorable discharge to a bad-conduct discharge and by reducing the confinement from 1 year to 8 months.
The convening authority accepted the SJA’s recommendation completely. He disapproved the conviction of forcible sodomy and approved only the lesser offense of consensual sodomy to which appellant had pleaded guilty; disapproved the conviction of committing indecent acts; and reduced the sentence as recommended by the SJA.
The Court of Criminal Appeals held that the SJA’s advice to the convening authority was correct “as far as it went, but was incomplete” because he failed to tell the convening authority that, “in reassessing the punishment, he must place the appellant in, at the very least, the position he would have occupied had no error occurred.” The court then reassessed the sentence but granted no relief, reasoning that “appellant would not have been assessed a lesser punishment on rehearing than that [sic] the sentence which was approved by the convening authority.” The court concluded that “appellant has been placed in the position he would have occupied if no error had occurred.” Unpub. op. at 3.
Appellant now argues before our Court that a sentence rehearing should be ordered because there is no reliable way to determine the effect of the trial error on the sentencing authority. The Government argues that the court below did not abuse its discretion in reassessing the sentence and that the evidence of force could be considered in reassessing the sentence even though appellant stands convicted only of consensual sodomy.

Discussion

Trial counsel suggested that, because the defense failed to present the testimony of the OSI agent who interviewed the victim, the court members could and should infer that the OSI agent’s testimony would have been adverse to the defense. See Graves v. United States, 150 U.S. 118, 121, 14 S.Ct. 40, 41, 37 L.Ed. 1021 (1893) (“[I]f a party has it peculiarly within his power to produce witnesses whose testimony would elucidate the transaction, the fact that he does not do it creates the presumption that the testimony, if produced would be unfavorable.”).
This Court generally has not permitted a trial counsel to comment on the failure of the defense to produce evidence. See United States v. Mobley, 31 MJ 273, 279 (1990); United States v. Swoape, 21 MJ 414, 417 (1986). Some civilian federal courts give the trial judge discretion to permit a prosecutor to argue the “missing-witness” inference against the defense, but the inference generally is permissible only if the missing witness is “favorably disposed” to the defense, is “peculiarly available” to the defense, or if the defense has “exclusive control” over the witness. See United States v. St. Michael’s Credit Union, 880 F.2d 579, 597 (1st Cir. 1989) ; see also Pennewell v. United States, 353 F.2d 870, 871 (D.C.Cir.1965). The missing-witness inference usually may not be drawn if the witness is “equally within the power of either party to produce.” United States v. Pitts, 918 F.2d 197, 199 (D.C.Cir. 1990) . Although the record is not fully developed on this issue, it appears that the OSI agent was equally available to both sides, not “favorably disposed” to the defense, and not “peculiarly available” to the defense.
We need not decide, however, whether trial counsel was entitled to argue the “missing-witness rule.” The Government has not disputed the SJA’s conclusion that trial counsel’s argument was improper, either in the court below or before this Court. Accordingly, the SJA’s conclusion that the argument was improper is the law of the case. United States v. Grooters, 39 MJ 269, 273 (CMA 1994); United States v. Sales, 22 MJ 305, 307 (CMA 1986). The only issue before us is whether the court below erred by reassessing and affirming appellant’s approved sentence.
When prejudicial error occurs at trial, the Court of Criminal Appeals may reassess the sentence instead of ordering a sentencing rehearing if the court is convinced that appellant’s sentence “would have been at least of a certain magnitude.” Sales, 22 MJ at 307. An appellant “is entitled to be made *325whole on appeal.” United States v. Reed, 33 MJ 98, 99 (CMA 1991). A sentence rehearing must be ordered if the Court of Criminal Appeals “cannot reliably determine what sentence would have been imposed at the trial level if the error had not occurred.” United States v. Sales, supra.
In United States v. Jones, 39 MJ 315, 317 (1994), we set out the following standard of review in sentence-reassessment cases: “We will only disturb the Court of [Criminal Appeals’] reassessment in order to ‘prevent obvious miscarriages of justice or abuses of discretion.’ ”
When we review a decision of the Court of Criminal Appeals for abuse of discretion, we use the same standard as we use in reviewing a decision of a military judge. We will overturn the lower court on a question of fact only if the lower court’s finding is clearly erroneous or unsupported by the record. We review questions of law de novo. The lower court is deemed to have abused its discretion if its decision is based on “an erroneous view of the law.” See United States v. Sullivan, 42 MJ 360, 363 (1995).
Applying the foregoing principles, we come to two conclusions. First, the Court of Criminal Appeals appears to have based its sentence reassessment on an erroneous view of the law when it determined that “appellant would not have been assessed a lesser punishment on rehearing.” Unpub. op. at 3. The standard for reassessment is not what would be imposed at a rehearing but what would have been imposed at the original trial absent the error. See Jones, 39 MJ at 317; United States v. Poole, 26 MJ 272, 274-75 (CMA 1988); Sales, 22 MJ at 308; United States v. Suzuki 20 MJ 248, 249 (CMA 1985).
Second, we reject the Government’s argument that the evidence of force may be considered in reassessing the sentence. The Government correctly argues that the consequences of an offense or its surrounding circumstances may be considered in sentencing. See, e.g., United States v. Scott, 42 MJ 457 (1995) (death and injuries resulting from carrying concealed weapon); United States v. Glazier, 26 MJ 268 (CMA 1988) (fatal accident resulting from wrongful appropriation of vehicle). The Government’s argument would have merit if a rehearing had been ordered. The flaw in the Government’s argument, however, is that the court below chose to purge the error by sentence reassessment instead of ordering a rehearing. While the victim’s testimony that appellant forced her to commit sodomy might well be admissible at a rehearing, it may not be considered if, in lieu of a rehearing, the error — which relates to the victim’s credibility — is to be purged by sentence reassessment. The impact of trial counsel’s improper argument can be purged only by resolving the credibility issue in appellant’s favor and viewing the case as though the sentencing authority had not believed the victim’s testimony that she was forced to perform sodomy on appellant.
The SJA and convening authority agreed that trial counsel’s argument on findings was improper and dismissed all contested offenses, thereby putting appellant in the position where he would have been if the court members had disbelieved the victim. With respect to sentence, however, a significant aggravating circumstance, i.e., the forcible nature of the act, was also completely dependent on the credibility of the victim’s testimony. The issue of force carried over from findings to sentence, with trial counsel focusing on the element of force. He argued, “This was an act of force; it was an act of violence____ It was one that involved an outright attack on” the victim. If the victim had been disbelieved, the sentence would have been determined on the premise that there was no force involved. In order to put appellant in the position where he would have been with respect to sentence absent the error, the issue of the victim’s credibility must be resolved in appellant’s favor, and the victim’s testimony regarding use of force must be disregarded. Thus, reassessment must be based solely on an act of consensual sodomy.
Because the court below appears to have incorrectly reassessed on the basis of the likely sentence at a rehearing, we cannot determine whether that court improperly *326considered the victim’s testimony among the circumstances affecting sentence. A remand is necessary to ensure that the court below has reassessed the sentence under the correct legal standard or has determined that a rehearing is required because the sentence cannot be reliably reassessed.
The decision of the United States Air Force Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Air Force for submission to the Court of Criminal Appeals for further review. If the Court of Criminal Appeals determines that it cannot reliably reassess the sentence as though the credibility issue had been resolved in appellant’s favor, a sentence rehearing may be ordered.
Chief Judge COX and Judge EFFRON concur.